Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/04/2020 has been considered, and thus the 112, 2nd paragraph rejection is withdrawn.
Reference Cited
The Reference of interest is cited:

    PNG
    media_image1.png
    339
    523
    media_image1.png
    Greyscale

		Yu et al. (2019/0139925 A1) shows in Fig. 4F, a semiconductor package, comprising: 
Dies (120A and 120B (see ¶0040-¶0042), disposed side by side, each die including a contact pad (121A and 121B); 
a redistribution structure (160 or DI, M1, and 126A in combination)), disposed on the dies and electrically connecting the dies; 

Yu fails to disclose and/or suggest, for example connecting the conductive structure to the contact pads of at least two dies of the dies, disposed on the redistribution structure, and extending over the at least two dies, wherein the conductive structure includes a conductive plate; and 
connectors disposed on the redistribution structure connectors disposed on the redistribution structure, and at least one connector comprises a conductive pillar, wherein the conductive plate is at a same level height as the conductive pillar, as the claimed invention which shows in Fig. 1G of the present Application, the conductive structure (534=> 414, (conductive plate 514), and 524 in combination) electrically connected to the contact pads (104) (see Fig. 1A) of at least two dies of the dies (100); and connectors (532=> 412, (conductive pillar 512), 522 in combination), wherein the conductive plate is at a same level height as the conductive pillar.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0003 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816